DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 10 objected to because of typo: “(404)” in line 2 and “(405)” in line 3. It appears that they should not be there.  Appropriate correction is required.

Claim 11 objected to because of typo: “claim 1” in line 2. It appears that it should be “claim 8” because the claim is “A method”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 1 recites the limitation "the transfer of data" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. Appropriate clarification is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kech et al. (U.S. Patent No. 2017/0170659, hereafter Kech).
Regarding claim 1, Kech discloses that a radar measuring device ([0067] lines 2-4, radar measure) for factory automation and/or logistics automation ([0054] lines 8-10, intended use) with 
a supply unit for supplying downstream unites with energy ([0009] lines 5-8),
a communication unit ([0023] lines 2-3) for receiving data from a superordinate unit and for the transfer of data from the radar measuring device to the superordinate unit ([0043] lines 1-2, 6-7, communication, measuring device, station; [0044] lines 5-6, from/to communication unit), 
an evaluation and control unit ([0073] line 1, function unit) for controlling a downstream high-frequency unit ([0048] lines 6-8, control measurement; [0075] lines 1-2, sensor connects to functional unit) and for evaluating measurement data determined by the high-frequency unit ([0073]) wherein the communication unit is configured as a single-drop interface ([0085] lines 4-7, drop).

Regarding claim 2, which depends on claim 1, Kech discloses that in the radar measuring device,
 the single-drop interface is configured as an IO link interface ([0042] line 5, series pass).

Regarding claim 4, which depends on claim 1, Kech discloses that in the radar measuring device,
the radar measuring device has an input circuit to ensure electromagnetic compatibility ([0037] lines 2-4).

Regarding claim 5, which depends on claim 1, Kech discloses that in the radar measuring device,
the supply unit is integrated into the communication unit ([0023] lines 2-3; [0078] lines 1-5).

Regarding claim 6, which depends on claim 1, Kech discloses that in the radar measuring device,
the radar measuring device has an intermediate energy accumulator ([0011] lines 4-6).

Regarding claim 7, which depends on claim 1, Kech discloses that in the radar measuring device,
the evaluation and control unit has an energy management device ([0048] lines 2, 6-8).


Regarding claim 8, Kech discloses that a method for operating a radar measuring device ([0067] lines 2-4, radar measure) with
a supply unit for supplying downstream units with energy ([0009] lines 5-8), 
a communication unit ([0023] lines 2-3) to receive data from a superordinate unit and for transmitting data of the radar measuring device to the superordinate unit ([0043] lines 1-2, 6-7, communication, measuring device, station; [0044] lines 5-6, from/to communication unit), 

the high-frequency unit is operated in an energy saving mode and activated at the request of a superordinate unit and/or cyclically for carrying out a measurement, and returned to the energy-saving mode after completing the measurement ([0073] measure after getting signal; [0044], receive request and give signal to communication unit; [0075] lines 1-4, only active as needed).

Regarding claim 9, which depends on claim 8, Kech discloses that in the method, 
the radar measuring device has an intermediate energy accumulator ([0011] lines 4-6), and 
the high- frequency unit is supplied with energy at least partially from the intermediate energy accumulator ([0078] lines 1-5).

Regarding claim 10, which depends on claim 8, Kech discloses that in the method,
the evaluation and control unit has an energy management device ([0048] lines 2, 6-8) that activates and disables the high-frequency unit over the energy management device ([0053] lines 8-9, management unit allocates resources of control unit; [0048] lines 2, 6-8, function unit control; [0073] function unit triggers sensor; [0085] lines 4-5, drop in sensor loop).

Regarding claim 11, which depends on claim 8, Kech discloses that the method is
in an IO link network ([0042] line 5, series pass).

Regarding claim 12, which depends on claims 8 and 11, Kech discloses that the method is



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kech as applied to claim 1 above, and further in view of Schultheiss et al. (U.S. Patent No. 2010/0103024, hereafter Schultheiss).
Regarding claim 3, which depends on claim 1, Kech does not explicitly disclose the frequency range. In the same field of endeavor, high frequency module for filling level measurements in the W-band, Schultheiss discloses that in the radar measuring device,
the high-frequency unit has a measuring frequency of more than 100 GHz ([0004] line 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to operate the measuring sensor in W-band frequency range by substituting the high-frequency range in Kech with the high-frequency range mentioned in Schultheiss because the fill level measuring device can be operated in different frequency ranges (see the options in [0004]). 


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648